

Exhibit 10.16


CAMERON INTERNATIONAL CORPORATION
SEVENTH AMENDMENT
TO THE
2005 EQUITY INCENTIVE PLAN






WHEREAS, CAMERON INTERNATIONAL CORPORATION (the “Company”) has heretofore
adopted the 2005 EQUITY INCENTIVE PLAN (the “Plan”); and


WHEREAS, the Company desires to amend the Plan in certain respects:


NOW, THEREFORE, the Plan shall be amended as follows, effective May 13, 2009:


1.  
 The number “23,804,100” shall be substituted for the number “15,054,100” in the
first sentence of Section 3.1 of the Plan.



2.  
As amended hereby, the Plan is specifically ratified and reaffirmed.







        APPROVED:


       /s/ William C. Lemmer                                  
        William C. Lemmer
        Senior Vice President, General Counsel
            and Secretary


 
    Date:  May 13, 2009
